Exhibit 10.1




















STOCK PURCHASE AGREEMENT


by and among


DIVERSIFIED PRIVATE EQUITY CORPORATION


and


MERCARI COMMUNICATIONS GROUP, LTD.


and


KANOUFF, LLC
and
UNDERWOOD FAMILY PARTNERS, LTD.










DATED AS OF NOVEMBER 9, 2009







 
 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (“Agreement”) dated as of November 9, 2009, by and
among Diversified Private Equity Corporation, a Delaware corporation (“DPEC”),
and Mercari Communications Group, Ltd., a Colorado corporation (“Mercari”), and
Kanouff, LLC, a Colorado limited liability company (“Kanouff”), and Underwood
Family Partners, Ltd., a Colorado corporation (“Underwood”) (Kanouff and
Underwood to be referred to as “Selling Stockholders”).


WHEREAS, DPEC desires to acquire certain shares of Common Stock of Mercari from
Mercari (“Issued Stock”) and certain outstanding shares of Common Stock of
Mercari from the Selling Stockholders (“Purchased Stock”); and


WHEREAS, Mercari desires to issue and sell the Issued Stock to DPEC and Selling
Stockholders desire to sell the Purchased Stock to DPEC upon the terms and
conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:


ARTICLE I
AGREEMENT TO PURCHASE AND SELL STOCK


1.1           Agreement Relating to Issued Stock.  At the Closing (as defined
below), Mercari will issue 43,822,001 shares (“Issued Stock”) of its Common
Stock par value $0.00001 a share (“Mercari Common Stock”) to DPEC and DPEC will
purchase the Issued Stock from Mercari for a purchase price of $0.001 per share
(“Issued Stock Price”) of the Issued Stock.


1.2           Agreement Relating to Purchased Stock.  At the Closing, each
Selling Stockholder, severally and not jointly, shall sell and deliver to DPEC
and DPEC shall purchase from each Selling Stockholder 200 shares of Mercari
Common Stock held by each Selling Stockholder (“Purchased Stock”), for a total
purchase price from each Selling Stockholder of $180,000 (“Purchased Stock
Price”).  Mercari, DPEC, and Selling Stockholders are parties to a Letter of
Intent dated November 26, 2008, as subsequently modified and extended (“Letter
of Intent”).  Pursuant to the Letter of Intent, DPEC has deposited a total of
$75,000.00 (“Stock Deposit”) with each Selling Stockholder.  At the Closing, the
Stock Deposit will be retained by Selling Stockholders and applied to the
Purchased Stock Price for each Selling Stockholder and the balance of the
Purchased Stock Price of $105,000.00 (“Purchased Stock Balance”) will be payable
to each Selling Stockholder.


ARTICLE II
CLOSING


The closing of the transactions contemplated by this Agreement (“Closing”) will
take place contemporaneously with the execution of this Agreement in accordance
with arrangements reasonably satisfactory to Mercari and DPEC.  At the Closing,
DPEC will wire transfer the Issued Stock Price to Berenbaum Weinshienk PC’s
trust account to be held by it for the benefit of Mercari, and Mercari will
issue the Issued Stock and instruct its transfer agent to deliver to DPEC an
electronic copy of the stock certificate(s) for the Issued Stock with the actual
certificate(s) to be delivered to DPEC on the day after the Closing.  At the
Closing, DPEC will pay the Purchased Stock Balance to each of the Selling
Stockholders by certified or bank cashier’s check or by wire transfer into an
account or accounts designated by each Selling Stockholder and each Selling
Stockholder will deliver to DPEC a certificate or certificates representing at
least the number of shares of Purchased Stock being sold by each Selling
Stockholder, together with an assignment executed by each Selling Stockholder
assigning to DPEC the number of shares of Purchased Stock being sold by each
Selling Stockholder to DPEC.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF DPEC


Except as disclosed on the schedules prepared by DPEC (the “DPEC Schedules”),
DPEC hereby represents and warrants to, and covenants with Mercari and the
Selling Stockholders, as follows:
 

 
-1-

--------------------------------------------------------------------------------

 

3.1           Organization and Qualification.  DPEC is a corporation duly
incorporated, validly existing, and in good standing under the laws of the State
of Delaware and has the requisite corporate power and authority to own, lease,
and operate its assets and properties and to carry on its business as it is now
being or currently planned by DPEC to be conducted.  DPEC is in possession of
all franchises, grants, authorizations, licenses, permits, easements, consents,
certificates, approvals, and orders (“Approvals”) necessary to own, lease, and
operate the properties it purports to own, operate, or lease and to carry on its
business as it is now being or currently planned by DPEC to be conducted, except
where the failure to have such Approvals could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect (as defined
in Section 11.2(b)) on DPEC.  DPEC is duly qualified or licensed to do business
as a foreign corporation and is in good standing in each jurisdiction where the
character of the properties owned, leased, or operated by it or the nature of
its activities makes such qualification or licensing necessary, except for such
failure to be so duly qualified or licensed and in good standing that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on DPEC.


3.2           Subsidiaries and Affiliate.  Set forth in Schedule 3.2 hereto is a
true and complete list of all Subsidiaries of DPEC, stating, with respect to
each Subsidiary, its jurisdiction of incorporation or organization, date of
incorporation or organization, capitalization and equity ownership.  Each
Subsidiary and InvestProperty Group, LLC, a Delaware limited liability company
(“Affiliate”), is duly incorporated or organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation or
organization, has all requisite corporate power and authority to own, lease, and
operate its properties and to carry on its businesses as they are now being
conducted, and each Subsidiary and Affiliate is qualified to do business as a
foreign corporation in any other jurisdiction in which it is so required to be
qualified, except for such failures to be so duly qualified or licensed and in
good standing that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on DPEC, a Subsidiary, or the
Affiliate.


For purposes of this Agreement, (i) the term “Subsidiary” shall mean any Person
in which DPEC or any Subsidiary or Affiliate, directly or indirectly, owns
beneficially securities or interests representing more than 50% of (x) the
aggregate equity or profit interests, or (y) the combined voting power of voting
interests ordinarily entitled to vote for management or otherwise, and (ii) the
term “Person” shall mean and include an individual, a corporation, a partnership
(general or limited), a joint venture, an association, a limited liability
company, a trust, or any other organization or entity, including a government or
political subdivision or an agency or instrumentality thereof.


3.3           Authority Relative to this Agreement.  DPEC has all necessary
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and, to consummate the transactions
contemplated hereby (“Transactions”).  The execution and delivery of this
Agreement and the consummation by DPEC of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action on the
part of DPEC (including the approval by its Board of Directors in conformance
with the directors’ fiduciary duties), and no other corporate proceedings on the
part of DPEC is necessary to authorize this Agreement or to consummate the
transactions contemplated hereby (other than the transactions referred to in
Section 10.1(b)).  This Agreement has been duly and validly executed and
delivered by DPEC and, assuming the due authorization, execution, and delivery
thereof by the other parties hereto, constitutes the legal and binding
obligation of DPEC, enforceable against DPEC in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity and public policy.


3.4           No Conflict; Required Filings and Consents.


(a)           The execution and delivery of this Agreement by DPEC does not, and
the performance of this Agreement by DPEC shall not:  (i) conflict with or
violate DPEC’s Certificate of Incorporation or Bylaws; (ii) conflict with or
violate any Legal Requirements; or (iii) result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or materially impair DPEC’s rights or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration, or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of DPEC
pursuant to, any material contract of DPEC.


(b)           The execution and delivery of this Agreement by DPEC does not, and
the performance of its obligations hereunder will not, require any consent,
approval, authorization, or permit of, or filing with or notification to, any
court, administrative agency, commission, governmental or regulatory authority,
domestic or foreign (a “Governmental

 
-2-

--------------------------------------------------------------------------------

 

Entity”), except (i) for applicable requirements, if any, of the Securities Act
of 1933, as amended (“Securities Act”), the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), state securities laws (“Blue Sky Laws”), and the
rules and regulations thereunder, and appropriate documents with the relevant
authorities of other jurisdictions in which DPEC is qualified to do business,
and (ii) where the failure to obtain such consents, approvals, authorizations,
or permits, or to make such filings or notifications, would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
DPEC or, after the Closing, Mercari, or prevent consummation of the Transactions
or otherwise prevent the parties hereto from performing their obligations under
this Agreement.


3.5           Litigation.  There are no claims, suits, actions, or proceedings
pending or, to the knowledge of DPEC, threatened against DPEC or any Subsidiary
or Affiliate, before any court, governmental department, commission, agency,
instrumentality, or authority, or any arbitrator.


3.6           Brokers; Third Party Expenses.  DPEC and the Subsidiaries and
Affiliate have not incurred, nor will they incur, directly or indirectly, any
liability for brokerage, finders’ fees, agent’s commissions, or any similar
charges in connection with this Agreement or any transactions contemplated
hereby, nor will DPEC, the Subsidiaries, the Affiliate, or Mercari be required
to make any payment or issue any shares of common stock, options, warrants, or
other securities of DPEC, the Subsidiaries, the Affiliate, or Mercari to any
third party as result of the Transactions due to the provisions of any agreement
entered into by DPEC, the Subsidiaries, or the Affiliate relating to brokerage,
finders’ fees, agent’s commissions, or similar agreements.


3.7           Purchase for DPEC’s Own Account.  DPEC is acquiring the Issued
Stock and Purchased Stock (“Securities”) and, in the future, will purchase any
securities it has a right or obligation to purchase hereunder (“Additional
Securities”) for its own account, for investment, and not with a view to, or for
sale in connection with, any distribution thereof, and with no present intention
of disposing of any thereof.  DPEC acknowledges that the Securities and
Additional Securities have not been registered under the Securities Act or
qualified under applicable state securities laws and confirms to Mercari and the
Selling Stockholders that it understands the restrictions on re-sale of the
Securities and Additional Securities imposed by such laws, including Rule 144
promulgated under the Securities Act and that the Securities may only be sold in
limited circumstances.


3.8           Legend.  DPEC acknowledges that Mercari will place a legend
substantially the same as the following and any other legend required by law on
the Issued Stock, Purchased Stock, and any Additional Securities:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE LAW, AND NO INTEREST
THEREIN MAY BE SOLD OR OTHERWISE TRANSFERRED, PLEDGED, OR HYPOTHECATED IN THE
ABSENCE OF SUCH REGISTRATION AND QUALIFICATION WITHOUT AN OPINION OF LEGAL
COUNSEL THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.


Mercari shall, upon request of the holder of a certificate bearing the foregoing
legend and the surrender of such certificate, issue a new certificate without
the foregoing legend if:  (i) the stock evidenced by such certificate has been
effectively registered under the Securities Act and sold in accordance with such
registration; or (ii) the holder shall have delivered to Mercari a written legal
opinion reasonably acceptable to Mercari to the effect that the restrictions set
forth herein are no longer required or necessary under any federal or state law
or regulation.


3.9           Accredited Investor.  DPEC is an “Accredited Investor” under the
Securities Act.  DPEC has such knowledge and experience in financial and
business matters that it is capable of evaluating the risks of its investment in
the Securities of Mercari and is able to bear the economic risks of such
investment.  DPEC believes that it has received all information it considers
necessary or appropriate for deciding whether to acquire the Securities.  DPEC
has had an opportunity to ask questions and receive answers from the Selling
Stockholders regarding this investment and believes it has made an informed
judgment with respect to its investment in the Securities of Mercari.

 
-3-

--------------------------------------------------------------------------------

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF MERCARI


Except as disclosed on the schedules prepared by Mercari (the “Mercari
Schedules”), Mercari represents and warrants to, and covenants with, DPEC as
follows:


4.1           Organization and Qualification. 


(a)           Mercari is a corporation duly incorporated, validly existing, and
in good standing under the laws of the State of Colorado and has the requisite
corporate power and authority to own, lease, and operate its assets and
properties and to carry on its business as it is now being or currently planned
by Mercari to be conducted.  Mercari is in possession of all Approvals necessary
to own, lease, and operate the properties it purports to own, operate, or lease
and to carry on its business as it is now being or currently planned by Mercari
to be conducted, except where the failure to have such Approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Mercari.  Complete and correct copies of Mercari’s Articles of
Incorporation and Bylaws, as amended and currently in effect (“Mercari Charter
Documents”), have been made available to DPEC.  Mercari is not in violation of
any of the provisions of the Mercari Charter Documents.


(b)           Mercari is duly qualified or licensed to do business as a foreign
corporation and is in good standing, in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
Mercari.


4.2           Subsidiaries.  Mercari has no Subsidiaries and does not own,
directly or indirectly, any ownership, equity, profits, or voting interest in
any Person or have any agreement or commitment to purchase any such interest,
and Mercari has not agreed and is not obligated to make nor is bound by any
written, oral, or other agreement, contract, subcontract, lease, binding
understanding, instrument, note, option, warranty, purchase order, license,
sublicense, insurance policy, benefit plan, commitment, or undertaking of any
nature, as of the date hereof or as may hereafter be in effect under which it
may become obligated to make, any future investment in or capital contribution
to any other entity.


4.3           Capitalization. 


(a)           The authorized capital stock of Mercari consists of: (i)
950,000,000 shares of common stock, par value $0.00001 per share and (ii)
20,000,000 shares of preferred stock, par value $0.001 per share (“Mercari
Preferred Stock”).  As of the close of business on the business day immediately
prior to the date hereof, Mercari has:  (i) 1,589,399 shares of Mercari Common
Stock issued and outstanding, (ii) no shares of Mercari Preferred Stock were
issued and outstanding; (iii) no shares of Mercari Common Stock were reserved
for issuance upon the exercise of outstanding options and warrants to purchase
Mercari Common Stock (“Mercari Warrants”); (iv) no shares of Mercari Preferred
Stock were reserved for issuance to any party; and (v) no shares of Mercari
Common Stock were reserved for issuance upon the conversion of Mercari Preferred
Stock or any outstanding convertible notes, debentures or securities
(“Convertible Securities”).  To the knowledge of Mercari, all outstanding shares
of Mercari Common Stock have been issued and granted in compliance with (i) all
applicable securities laws and (in all material respects) other applicable laws
and regulations, and (ii) all requirements set forth in any applicable Mercari
Contracts.


(b)           Except as contemplated by this Agreement, or as described on
Schedule 4.3, as of the date hereof, there is no commitment by Mercari to issue
any shares of capital stock, subscriptions, warrants, options, convertible
securities, or other similar rights to purchase or receive Mercari securities or
to distribute to the holders of any of its equity securities any evidence of
indebtedness, cash, or other assets.  Mercari is under no obligation (contingent
or otherwise) to purchase, redeem, or otherwise acquire any of its equity or
debt securities or any interest therein, and to Mercari’s knowledge, there are
no voting trusts or similar agreements, stockholders’ agreements, pledge
agreements, buy-sell agreements, rights of first refusal, preemptive rights, or
proxies relating to any securities of Mercari or obligating Mercari to grant,
extend, accelerate the vesting of or enter into any such subscription, option,
warrant, equity security, call, right, commitment or agreement.  Except as
contemplated by this Agreement and except as set forth in Schedule 4.3 hereto,
there are no registration rights, and there is no voting trust, proxy, rights
plan, anti-takeover plan or other agreement or

 
-4-

--------------------------------------------------------------------------------

 

understanding to which Mercari is a party or by which it is bound with respect
to any equity security of any class of Mercari.


4.4           Authority Relative to this Agreement.  Mercari has full corporate
power and authority to: (i) execute, deliver, and perform this Agreement, and
each ancillary document which Mercari has executed or delivered or is to execute
or deliver pursuant to this Agreement, and (ii) carry out Mercari’s obligations
hereunder and thereunder and, to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement and the consummation by
Mercari of the transactions contemplated hereby (including the Transactions)
have been duly and validly authorized by all necessary corporate action on the
part of Mercari (including the approval by its Board of Directors in conformance
with the directors’ fiduciary duties), and no other corporate proceedings on the
part of Mercari are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by Mercari and, assuming the due authorization, execution
and delivery thereof by the other parties hereto, constitutes the legal and
binding obligation of Mercari, enforceable against Mercari in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
or other similar laws affecting the enforcement of creditors’ rights generally
and by general principles of equity and public policy.


4.5           No Conflict; Required Filings and Consents. 


(a)           To the knowledge of Mercari, the execution and delivery of this
Agreement by Mercari does not, and the performance of this Agreement by Mercari
shall not: (i) conflict with or violate Mercari Charter Documents, (ii) conflict
with or violate any Legal Requirements, or (iii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or materially impair Mercari’s rights or alter
the rights or obligations of any third party under, or give to others any rights
of termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of Mercari
pursuant to, any Mercari Contracts.


(b)           The execution and delivery of this Agreement by Mercari does not,
and the performance of its obligations hereunder will not, require any consent,
approval, authorization, or permit of, or filing with or notification to, any
Governmental Entity, except:  (i) for applicable requirements, if any, of the
Securities Act, the Exchange Act, Blue Sky Laws, and the rules and regulations
thereunder, and the filing of appropriate documents with the relevant
authorities of other jurisdictions in which Mercari is qualified to do business,
and (ii) where the failure to obtain such consents, approvals, authorizations,
or permits, or to make such filings or notifications, would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
Mercari, or prevent consummation of the Transactions or otherwise prevent the
parties hereto from performing their obligations under this Agreement.


4.6           Compliance.  To Mercari’s knowledge, Mercari has complied with,
and is not in violation of, any Legal Requirements with respect to the conduct
of its business, or the ownership or operation of its business, except for
failures to comply or violations which, individually or in the aggregate, have
not had and are not reasonably likely to have a Material Adverse Effect on
Mercari.  To Mercari’s knowledge, the businesses and activities of Mercari have
not been and are not being conducted in violation of any Legal
Requirements.  Mercari is not in default or violation of any term, condition or
provision of Mercari Charter Documents.  Except as set forth on Schedule 4.6, to
Mercari’s knowledge, no written notice of non-compliance with any Legal
Requirements has been received by Mercari (and Mercari has no knowledge of any
such notice delivered to any other Person).  Mercari is not in violation of any
term of any contract or covenant relating to employment, patents, proprietary
information disclosure, non-competition, or non-solicitation.


4.7           SEC Filings; Financial Statements. 


(a)           Mercari has made available to DPEC each report, registration
statement, and definitive proxy statement filed by Mercari with the SEC for the
thirty-six (36) months prior to the date of this Agreement (the “Mercari SEC
Reports”), which are all the forms, reports, statements, and documents required
to be filed by Mercari with the SEC for the thirty-six (36) months prior to the
date of this Agreement.  As of their respective dates, the Mercari SEC
Reports:  (i) were prepared in accordance and complied in all material respects
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the SEC thereunder applicable to such
Mercari SEC Reports, and (ii) did not at the time they were filed (and if
amended or superseded by a filing prior to the date of this Agreement, then also
on the date of such subsequent filing and as so amended or superseded) contain
any untrue statement

 
-5-

--------------------------------------------------------------------------------

 

of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  Except to the extent
set forth in the preceding sentence, Mercari makes no representation or warranty
whatsoever concerning the Mercari SEC Reports as of any time other than the time
they were filed.


(b)           Each set of financial statements (including, in each case, any
related notes thereto) contained in Mercari SEC Reports, complied as to form in
all material respects with the published rules and regulations of the SEC with
respect thereto, was prepared in accordance with generally accepted accounting
principles of the United States (“U.S. GAAP”) applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes thereto
or, in the case of unaudited statements, do not contain footnotes as permitted
by Form 10-QSB of the Exchange Act) and each fairly presents in all material
respects the financial position of Mercari at the respective dates thereof and
the results of its operations and cash flows for the periods indicated, except
that the unaudited interim financial statements were or are subject to normal
adjustments which were not or are not expected to have a Material Adverse Effect
on Mercari taken as a whole.


(c)           Mercari has previously furnished to DPEC a complete and correct
copy of any amendments or modifications, which have not yet been filed with the
SEC but which are required to be filed, to agreements, documents, or other
instruments which previously had been filed by Mercari with the SEC pursuant to
the Securities Act or the Exchange Act, each of which are listed on the Mercari
Schedules.


4.8           No Undisclosed Liabilities.  Except as set forth in Schedule 4.8
hereto, Mercari has no liabilities (absolute, accrued, contingent, or otherwise)
of a nature required to be disclosed on a balance sheet or in the related notes
to the financial statements prepared in accordance with U.S. GAAP which are,
individually or in the aggregate, material to the business, results of
operations, or financial condition of Mercari, except (i) liabilities provided
for in or otherwise disclosed in the most recent financial statements in the
Mercari SEC Reports filed prior to the date hereof, (ii) liabilities incurred
since June 1, 2009, in the ordinary course of business, none of which would have
a Material Adverse Effect on Mercari, and (iii) those liabilities and
obligations specifically set forth in Section 6.6.


4.9           Absence of Certain Changes or Events.  Except as set forth in
Schedule 4.9 hereto, and except as contemplated by this Agreement, since the
date of the most recent financial statements filed by Mercari with the SEC,
there has not been:  (i) any Material Adverse Effect on Mercari; (ii) any
declaration, setting aside, or payment of any dividend on, or other distribution
(whether in cash, stock, or property) in respect of, any of Mercari’s capital
stock, or any purchase, redemption, or other acquisition by Mercari of any of
Mercari’s capital stock or any other securities of Mercari or any options,
warrants, calls, or rights to acquire any such shares or other securities;
(iii) any granting by Mercari of any increase in compensation or fringe
benefits, except for normal increases of cash compensation in the ordinary
course of business consistent with past practice, or any payment by Mercari of
any bonus, except for bonuses made in the ordinary course of business consistent
with past practice, or any granting by Mercari of any increase in severance or
termination pay or any entry by Mercari into any currently effective employment,
severance, termination, or indemnification agreement or any agreement the
benefits of which are contingent or the terms of which are materially altered
upon the occurrence of a transaction involving Mercari of the nature
contemplated hereby, (iv) entry by Mercari into any licensing or other agreement
with regard to the acquisition or disposition of any Intellectual Property other
than licenses in the ordinary course of business consistent with past practice
or any amendment or consent with respect to any licensing agreement filed or
required to be filed by Mercari with respect to any Governmental Entity, (v) any
material change by Mercari in its accounting methods, principles, or practices,
except as required by concurrent changes in U.S. GAAP; (vi) any change in the
auditors of Mercari; (vii) any issuance of, or agreement to issue, capital stock
of Mercari or any other securities of Mercari or any options, warrants, calls,
or rights to acquire any such shares or other securities, or (viii) any
revaluation by Mercari of any of its assets, including, without limitation,
writing down the value of capitalized inventory or writing off notes or accounts
receivable or any sale of assets of Mercari other than in the ordinary course of
business.
 
4.10         Litigation.  Except as set forth on Schedule 4.10 hereto, there are
no claims, suits, actions, or proceedings pending or to Mercari’s knowledge,
threatened against Mercari, before any court, governmental department,
commission, agency, instrumentality, or authority, or any arbitrator.
 
4.11         Employee Benefit Plans.  Except as disclosed on Schedule 4.11
hereto, Mercari does not maintain, and has no liability under, any Benefit Plan,
and neither the execution and delivery of this Agreement nor the consummation of

 
-6-

--------------------------------------------------------------------------------

 

the transactions contemplated hereby will (i) result in any payment (including
severance, unemployment compensation, golden parachute, bonus, or otherwise)
becoming due to any stockholder, director, or employee of Mercari, or (ii)
result in the acceleration of the time of payment or vesting of any such
benefits.
 
4.12         Labor Matters.  Mercari is not a party to any collective bargaining
agreement or other labor union contract applicable to persons employed by
Mercari, nor does Mercari know of any activities or proceedings of any labor
union to organize any such employees.
 
4.13         Restrictions on Business Activities.  To Mercari’s knowledge, there
is no agreement, commitment, judgment, injunction, order, or decree binding upon
Mercari or to which Mercari is a party which has or could reasonably be expected
to have the effect of prohibiting or materially impairing any business practice
of Mercari, any acquisition of property by Mercari or the conduct of business by
Mercari as currently conducted other than such effects, individually or in the
aggregate, which have not had and could not reasonably be expected to have, a
Material Adverse Effect on Mercari.
 
4.14         Title to Property.  Mercari does not own or lease any Real Property
or Personal Property.  There are no options or other contracts under which
Mercari has a right or obligation to acquire or lease any interest in Real
Property or Personal Property.
 
4.15         Taxes.  Except as set forth in Schedule 4.15 hereto, to Mercari’s
knowledge:


(a)           Mercari has timely filed all Returns required to be filed by
Mercari with any Tax authority prior to the date hereof, except such Returns
which are not material to Mercari.  All such Returns are true, correct, and
complete in all material respects.  Mercari has paid all Taxes shown to be due
on such Returns.


(b)           All Taxes that Mercari is required by law to withhold or collect
have been duly withheld or collected, and have been timely paid over to the
proper governmental authorities to the extent due and payable.


(c)           Mercari has not been delinquent in the payment of any material Tax
nor is there any material Tax deficiency outstanding, proposed or assessed
against Mercari, nor has Mercari executed any unexpired waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax.


(d)           No audit or other examination of any Return of Mercari by any Tax
authority is presently in progress, nor has Mercari been notified of any request
for such an audit or other examination.


(e)           No adjustment relating to any Returns filed by Mercari has been
proposed in writing, formally or informally, by any Tax authority to Mercari or
any representative thereof.


(f)           Mercari has no liability for any material unpaid Taxes which have
not been accrued for or reserved on Mercari’s balance sheets included in the
audited financial statements for the most recent fiscal year ended, whether
asserted or unasserted, contingent, or otherwise, which is material to Mercari,
other than any liability for unpaid Taxes that may have accrued since the end of
the most recent fiscal year in connection with the operation of the business of
Mercari in the ordinary course of business, none of which is material to the
business, results of operations or financial condition of Mercari.
 
4.16        Environmental Matters.
 
(a)           Except as disclosed in Schedule 4.16 hereto and except for such
matters that, individually or in the aggregate, are not reasonably likely to
have a Material Adverse Effect, to Mercari’s knowledge:  (i) Mercari has
complied with all applicable Environmental Laws; (ii) the properties currently
owned or operated by Mercari (including soils, groundwater, surface water,
buildings, or other structures) are not contaminated with any Hazardous
Substances; (iii) the properties formerly owned or operated by Mercari were not
contaminated with Hazardous Substances during the period of ownership or
operation by Mercari; (iv) Mercari is not subject to liability for any Hazardous
Substance disposal or contamination on any third party property; (v) Mercari has
not been associated with any release or threat of release of any Hazardous
Substance; (vi) Mercari has not received any notice, demand, letter, claim, or
request for information alleging that Mercari may be in violation of or liable
under any Environmental Law; and (vii) Mercari is not subject to any

 
-7-

--------------------------------------------------------------------------------

 

orders, decrees, injunctions, or other arrangements with any Governmental Entity
or subject to any indemnity or other agreement with any third party relating to
liability under any Environmental Law or relating to Hazardous Substances.


(b)           As used in this Agreement, the term “Environmental Law” means any
federal, state, local, or foreign law, regulation, order, decree, permit,
authorization, opinion, common law, or agency requirement relating to: (A) the
protection, investigation, or restoration of the environment, health and safety,
or natural resources; (B) the handling, use, presence, disposal, release, or
threatened release of any Hazardous Substance; or (C) noise, odor, wetlands,
pollution, contamination, or any injury or threat of injury to persons or
property.
 
(c)           As used in this Agreement, the term “Hazardous Substance” means
any substance that is: (i) listed, classified, or regulated pursuant to any
Environmental Law; (ii) any petroleum product or by-product, asbestos-containing
material, lead-containing paint or plumbing, polychlorinated biphenyls,
radioactive materials or radon; or (iii) any other substance which is the
subject of regulatory action by any Governmental Entity pursuant to any
Environmental Law.


4.17         Brokers.  Mercari has not incurred, nor will it incur, directly or
indirectly, any liability for brokerage, finders’ fees, agent’s commissions, or
any similar charges in connection with this Agreement or any transactions
contemplated hereby, nor will DPEC, the Subsidiaries, the Affiliate, or Mercari
be required to make any payment or issue any shares of common stock, options,
warrants, or other securities of DPEC, the Subsidiaries, the Affiliate, or
Mercari to any third party as result of the Transactions due to the provisions
of any agreement entered into by Mercari or the Selling Stockholders relating to
brokerage, finders’ fees, agent’s commissions, or similar agreements. 
 
4.18         Intellectual Property.  For the purposes of this Agreement, the
following terms have the following definitions:
 
“Intellectual Property” shall mean any or all of the following and all worldwide
common law and statutory rights in, arising out of, or associated
therewith:  (i) patents and applications therefor and all reissues, divisions,
renewals, extensions, provisionals, continuations, and continuations-in-part
thereof (“Patents”); (ii) inventions (whether patentable or not), invention
disclosures, formulations, delivery methods, improvements, trade secrets,
proprietary information, know how, technology, technical data, and customer
lists, and all documentation relating to any of the foregoing; (iii) copyrights,
copyrights registrations, and applications therefor, and all other rights
corresponding thereto throughout the world; (iv) domain names, uniform resource
locators (“URLs”), and other names and locators associated with the Internet
(“Domain Names”); (v) formulations and delivery methods and any registrations,
approvals, and applications therefor; (vi) trade names, logos, common law
trademarks and service marks, trademark and service mark registrations, and
applications therefor (collectively, “Trademarks”); (vii) all databases and data
collections and all rights therein; (viii) all moral and economic rights of
authors and inventors, however denominated, and (ix) any similar or equivalent
rights to any of the foregoing (as applicable).
  
“Registered Intellectual Property” means all Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any private, state, government or other legal
authority.
 
Mercari does not own, license or otherwise have any right, title or interest in
any Intellectual Property or Registered Intellectual Property.  To the knowledge
of Mercari, Mercari has not, does not, and will not infringe or misappropriate
the Intellectual Property of any third party or engage in activities
constituting unfair competition or trade practices under the laws of any
jurisdiction.


4.19         Agreements, Contracts, and Commitments. 


(a)           Except for the agreements with Computershare Trust Company, Inc.
(“Transfer Agent”), and except as set forth on Schedule 4.19, there are no
contracts, agreements, leases, mortgages, indentures, notes, bonds, liens,
licenses, permits, franchises, purchase orders, sales orders, arbitration
awards, judgments, decrees, orders, documents, instruments, understandings, and
commitments, or other instrument or obligation (including without limitation
outstanding offers or proposals) of any kind, whether written or oral, to which
Mercari is a party or by or to which any of the properties or assets of Mercari
may be bound, subject or affected, which either (a) creates or imposes a
liability greater than $5,000, or

 
-8-

--------------------------------------------------------------------------------

 

(b) may not be cancelled without penalty or further obligation or liability by
Mercari on less than 30 days’ or less prior notice (“Mercari Contracts”).
 
(b)           Except as set forth on Schedule 4.19, each Mercari Contract was
entered into at arms’ length and in the ordinary course, is in full force and
effect and is valid and binding upon and enforceable against each of the parties
thereto.  True, correct, and complete copies of all Mercari Contracts (or
written summaries in the case of oral Mercari Contracts) and of all outstanding
offers or proposals of Mercari have been heretofore delivered to DPEC.
 
(c)           Neither Mercari nor, to the knowledge of Mercari, any other party
thereto is in breach of or in default under, and no event has occurred which
with notice or lapse of time or both would become a breach of or default under,
any Mercari Contract, and no party to any Mercari Contract has given any written
notice of any claim of any such breach, default or event, which, individually or
in the aggregate, are reasonably likely to have a Material Adverse Effect on
Mercari.  Each agreement, contract or commitment to which Mercari is a party or
by which it is bound that has not expired by its terms is in full force and
effect, except where such failure to be in full force and effect is not
reasonably likely to have a Material Adverse Effect on Mercari.


4.20         Insurance.  Mercari does not maintain any the insurance policies or
fidelity bonds covering any assets, business, equipment, properties, operations,
employees, officers, or directors.


4.21         Governmental Actions/Filings.  Mercari has been granted and holds,
and has made, all Governmental Actions/Filings necessary to the conduct by
Mercari of its businesses (as presently conducted) or used or held for use by
Mercari, all of which are listed in Schedule 4.21 hereto, and true, complete,
and correct copies of which have heretofore been made available to DPEC.  Each
such Governmental Action/Filing is in full force and effect and, except as
disclosed in Schedule 4.21 hereto, is not subject to expiration, and Mercari is
in compliance with all of its obligations with respect thereto.  No event has
occurred and is continuing which requires or permits, or after notice or lapse
of time or both would require or permit, and consummation of the transactions
contemplated by this Agreement or the ancillary documents will not require or
permit (with or without notice or lapse of time, or both), any modification or
termination of any such Governmental Actions/Filings.  Except as set forth in
Schedule 4.21, to Mercari’s knowledge, no Governmental Action/Filing is
necessary to be obtained, secured or made by Mercari to enable it to continue to
conduct its businesses and operations and use its properties after the Closing
in a manner which is consistent with current practice.


4.22         Interested Party Transactions.  Except as set forth in Schedule
4.19 and Schedule 4.22 hereto or in Mercari’s most recent report on Form 10-K or
the Mercari SEC Reports subsequent thereto, no employee, officer, director or 5%
or more stockholder of Mercari or a member of his or her immediate family is
indebted to Mercari, nor is Mercari indebted (or committed to make loans or
extend or guarantee credit) to any of them.  Except as set forth in Schedule
4.19 and Schedule 4.22, to Mercari’s knowledge, none of such individuals has any
direct or indirect ownership interest in any Person with whom Mercari is
affiliated or with whom Mercari has a material contractual relationship, or any
Person that competes with Mercari, except that each employee, 5% or more
stockholder, officer or director of Mercari and members of their respective
immediate families may own less than 5% of the outstanding stock in publicly
traded companies that may compete with Mercari.  Except as set forth in Schedule
4.19 and Schedule 4.22, to Mercari’s knowledge, no officer, director or
stockholder or any member of their immediate families is, directly or
indirectly, interested in any material contract with Mercari (other than such
contracts as relate to any such individual ownership of capital stock or other
securities of Mercari).


4.23         Indebtedness; Mercari Assets.  Except as set forth on
Schedule 4.23, Mercari has no indebtedness for borrowed money. Immediately prior
to the Closing, Mercari will have no assets, except for cash reserves earmarked
for the payment of certain accounts payable and accrued expenses of Mercari with
respect to the period prior to Closing which remain unpaid, which Mercari shall
be responsible for payment following the Closing pursuant to Section 6.6 hereof
(“Cash Reserve”).
 
4.24         Over-the-Counter Bulletin Board and Pink Sheets Quotation.  Mercari
Common Stock is approved for quotation on the Over-the-Counter Bulletin Board
(“OTC BB”) and the Pink Sheets.  There is no action or proceeding pending or, to
Mercari’s knowledge, threatened against Mercari by NASDAQ or NASD, Inc. (“NASD”)
with respect to any intention by such entities to prohibit or terminate such
approval for the quotation of Mercari Common Stock on the OTC BB and the Pink
Sheets.

 
-9-

--------------------------------------------------------------------------------

 

 
4.25         Board Approval.  The Board of Directors of Mercari (including any
required committee or subgroup of the Board of Directors of Mercari) has, as of
the date of this Agreement, approved this Agreement and the transactions
contemplated hereby.  No vote or consent of stockholders of Mercari is necessary
to authorize this Agreement or the transactions contemplated hereby, including,
but not limited to, the issuance of the Issued Stock.


4.26         Issued Stock.  The Issued Stock has been duly and validly
authorized and, when issued at the Closing, will be validly issued, fully paid
and non-assessable and subject to no preemptive rights or rights of first
refusal.


4.27         Representations and Warranties Complete.  The representations and
warranties of Mercari included in this Agreement and any list, statement,
document, or information set forth in, or attached to, any Schedule provided
pursuant to this Agreement or delivered hereunder, are true and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements contained therein not misleading, under the circumstance under
which they were made.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLING STOCKHOLDERS


Except as disclosed on any schedules prepared by the Selling Stockholders (the
“Selling Stockholder Schedules”), each Selling Stockholder, severally and not
jointly, hereby represents and warrants to, and covenants with, DPEC as follows:


5.1           Organization and Qualification.  Each Selling Stockholder is duly
organized, validly existing, and in good standing under the laws of the state of
its formation and has the requisite limited liability company or partnership
power and authority to own, lease, and operate its assets and properties and to
own, manage, and dispose of its interest as a stockholder in Mercari.  Each
Selling Stockholder is in possession of all franchises, grants, authorizations,
licenses, permits, easements, consents, certificates, approvals, and orders
(“Approvals”) necessary to own, manage, and dispose of its interest in Mercari,
except where the failure to have such Approvals could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on such
Selling Stockholder.


5.2           Authority Relative to this Agreement.  Each Selling Stockholder
has the necessary limited liability company or partnership power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
and to consummate the Transactions contemplated hereby.  The execution and
delivery of this Agreement and the consummation by such Selling Stockholder of
the Transactions contemplated hereby have been duly and validly authorized by
all necessary limited liability company or partnership action on the part of
such Selling Stockholder and no other limited liability company or partnership
proceedings on the part of such Selling Stockholder are necessary to authorize
this Agreement or consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by such Selling
Stockholder and, assuming the due authorization, execution, and delivery thereof
by the other parties hereto, constitutes the legal and binding obligation of
such Selling Stockholder, enforceable against such Selling Stockholder in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and by applicable principles of equity and public policy.


5.3           No Conflict; Required Filings and Consents.


(a)           The execution and delivery of this Agreement by such Selling
Stockholder does not, and the performance of this Agreement by such Selling
Stockholder shall not:  (i) conflict with or violate such Selling Stockholder’s
Articles of Organization, Certificate of Partnership, Operating Agreement,
Partnership Agreement, or similar organizational document; (ii) conflict with or
violate any Legal Requirement; or (iii) result in a breach or constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, or materially impair such Selling Stockholder’s rights or alter
the rights or obligations of any third party under, or give to others any right
of termination, amendment, acceleration, or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of such
Selling Stockholder, pursuant to any material contract of such Selling
Stockholder.
 
(b)           The execution and delivery of this Agreement by such Selling
Stockholder does not, and the performance of its obligations hereunder will not,
require any consent, approval, authorization, or permit of, or filing with

 
-10-

--------------------------------------------------------------------------------

 

or notification to, any court, administrative agency, commission, governmental
or regulatory authority, domestic or foreign, except where the failure to obtain
such consents, approvals, authorizations, or permits, or to make such filings or
notifications, would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect on such Selling Stockholder, DPEC, or
Mercari on or after the Closing or prevent consummation of the Transactions or
otherwise prevent the parties hereto from performing their obligations under
this Agreement.


5.4           Litigation.  There are no claims, suits, actions, or proceedings
pending, or to the knowledge of such Selling Stockholder, threatened against
such Selling Stockholder before any court, governmental department, commission,
agency, instrumentality, authority, or any arbitrator.


5.5           Brokers; Third Party Expenses.  Such Selling Stockholder has not
incurred, nor will it incur, directly or indirectly, any liability for
brokerage, finders’ fees, agents’ commissions, or any similar charges in
connection with this Agreement or any of the Transactions contemplated hereby,
nor will any other party to this Agreement be required to make any payment or
issue any securities to any third party as a result of the Transactions due to
any provisions of any agreement entered into by such Selling Stockholder related
to brokerage, finders’ fees, agents’ commissions, or similar agreements.


5.6           Owner.  Such Selling Stockholder is the record and beneficial
owner and holder of the Purchased Stock which is duly and validly issued, fully
paid, and non-assessable and free and clear of all liens, encumbrances, charges,
and claims of any kind whatsoever.  Except for applicable requirements of the
Securities Act, the Exchange Act, Blue Sky Laws, and the rules and regulations
thereunder, the Purchased Stock is not subject to any restrictions with respect
to transferability.  Each Selling Stockholder has full power and authority to
assign and transfer the Purchased Stock to DPEC in accordance with the terms of
this Agreement without obtaining the consent or approval of any other Person or
Governmental Entity and, upon the transfer of the Purchased Stock to DPEC
pursuant to this Agreement, DPEC will be the record and beneficial owner of the
Purchased Stock, free of all liens, encumbrances, charges, assessments,
preemptive rights, rights of first refusal, or other claims of any kind
whatsoever.


ARTICLE VI
ADDITIONAL AGREEMENTS
 
6.1           Board of Directors of Mercari.  Prior to the Closing, the current
Board of Directors of Mercari shall deliver duly adopted resolutions
to:  (a) set the size of Mercari’s Board of Directors at five (5) members,
effective immediately prior to the Closing; (b) appoint the following persons to
Mercari’s Board of Directors, effective as of the Closing:  Scott L. Mathis,
Julian Beale, and Peter Lawerence; and (c) accept the resignations of the
current officers and directors of Mercari effective after the actions described
in (a) and (b) above (“Resolutions”).  Immediately prior to the Closing, the
current officers and directors of Mercari shall deliver their resignations, as
appropriate, as officers and directors of Mercari to be effective after the
actions described in (a) and (b) above (the “Resignations”).


6.2           Other Actions. 
 
(a)           At least fifteen (15) days prior to Closing, DPEC will prepare the
information statement required by Rule 14f-1 promulgated under the Exchange Act
(“14f-1 Information Statement”), and, after providing Mercari with a reasonable
time to review and comment on the 14f-1 Information Statement, Mercari will file
the 14f-1 Information Statement with the SEC and will cause the same to be
mailed to each of Mercari’s stockholders at least eleven (11) days prior to the
Closing.


(b)           At least three (3) days prior to Closing, DPEC shall prepare the
Form 8-K announcing the Closing in conformance with regulations, which shall
include all information required by such form (“Transaction Form 8-K”), which
shall be in a form reasonably acceptable to Mercari and in a format acceptable
for EDGAR filing.  Mercari shall file the Transaction Form 8-K with the SEC
within the statutory time frame following the Closing.


Each of DPEC and Mercari shall cooperate with each other and use their
respective commercially reasonable efforts to take or cause to be taken all
actions, and do or cause to be done all things, necessary, proper or advisable
on its part under this Agreement and applicable laws to consummate the
Transactions and the other transactions contemplated hereby as soon as
practicable, including preparing and filing as soon as practicable all
documentation to effect all necessary notices, reports, and other filings and to
obtain as soon as practicable all consents, registrations, approvals, permits,
and

 
-11-

--------------------------------------------------------------------------------

 

authorizations necessary or advisable to be obtained from any third party and/or
any Governmental Entity in order to consummate the Transactions or any of the
other transactions contemplated hereby.  Subject to applicable laws relating to
the exchange of information and the preservation of any applicable
attorney-client privilege, work-product doctrine, self-audit privilege, or other
similar privilege, each of DPEC and Mercari shall have the right to review and
comment on in advance, and to the extent practicable each will consult the other
on, all the information relating to such party, that appear in any filing made
with, or written materials submitted to, any third party and/or any Governmental
Entity in connection with the Transactions and the other transactions
contemplated hereby. In exercising the foregoing right, each of DPEC and Mercari
shall act reasonably and as promptly as practicable.
 
6.3           Required Information.  In connection with the preparation of the
Transaction Form 8-K and 14f-1 Information Statement, and for such other
reasonable purposes, each of DPEC and Mercari shall, upon request by the other,
furnish the other with all information concerning themselves, their respective
subsidiaries, directors, officers, managers, managing members, stockholders, and
members (including the directors of Mercari to be elected effective as of the
Closing pursuant to Section 6.1 hereof) and such other matters as may be
reasonably necessary or advisable in connection with the Transactions, or any
other statement, filing, notice or application made by or on behalf of each of
DPEC and Mercari to any third party and/or any Governmental Entity in connection
with the Transactions and the other transactions contemplated hereby.  Each
party warrants and represents to the other parties that all such information
shall be true and correct in all material respects and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.


6.4           Confidentiality; Access to Information.  To the extent the
provisions of this Agreement provide greater protection against the disclosure
of confidential information by the parties than any confidentiality agreement or
letter of intent previously executed by the parties, such provisions of such
prior confidentiality agreement or letter of intent shall be superseded by the
provisions of this Agreement.  Each party agrees to maintain in confidence any
non-public information received from the other parties, and to use such
non-public information only for purposes of consummating the transactions
contemplated by this Agreement.  Such confidentiality obligations will not apply
to:  (i) information which was known to a party or their respective agents prior
to receipt from the other party; (ii) information which is or becomes generally
known; (iii) information acquired by a party or their respective agents from a
third party who was not bound to an obligation of confidentiality; and
(iv) disclosure required by law.  In the event this Agreement is terminated,
each party will return or cause to be returned to each other party providing
documents and other material, all such documents and other material obtained
from such other party in connection with the Transactions contemplated hereby.


6.5           Public Disclosure.  Except to the extent previously disclosed or
to the extent the parties believe that they are required by applicable law or
regulation to make disclosure, prior to Closing, no party shall issue any
statement or communication to the public regarding the Transactions without the
consent of the other parties, which consent shall not be unreasonably
withheld.  To the extent a party hereto believes it is required by law or
regulation to make disclosure regarding the Transactions, it shall, if possible,
immediately notify the other party prior to such disclosure.
 
6.6           Absence of Material Liabilities.  Immediately prior to the
Closing, Mercari agrees that it shall have no liabilities or obligations
requiring the payment of monies, other than obligations under or with respect
to:  (i) Mercari Contracts disclosed under Section 4.19 hereof; and (ii) unpaid
accounts payable and accrued expenses of Mercari as of the Closing (“Accounts
Payable”).  Mercari shall establish a Cash Reserve in an amount equal to the
Accounts Payable minus all fees, costs, and expenses included in such Accounts
Payable which are required to be paid by DPEC under this Agreement, including
Section 9.1 hereof (“Adjusted Accounts Payable”).  Following the Closing, to the
extent not satisfied by Mercari or DPEC prior to the Closing, the Adjusted
Accounts Payable shall be paid in full from the Cash Reserve.  To the extent
that any Cash Reserve remains after payment of the Adjusted Accounts Payable,
the remaining balance of the Cash Reserve shall be paid to Selling
Stockholders.  To the extent the Cash Reserve is not sufficient to pay and
satisfy the Adjusted Accounts Payable in full, the Selling Stockholders agree to
pay such unpaid Adjusted Accounts Payable and indemnify and hold Mercari
harmless from such unpaid Adjusted Accounts Payable for a period of one (1) year
following the Closing.  Following the Closing, DPEC shall pay and satisfy, or
cause Mercari to pay and satisfy, all of Mercari’s obligations which DPEC has
agreed to pay and satisfy under this Agreement, including under Section 9.1
hereof.


6.7           Business Records.  At Closing, Mercari shall cause to be delivered
to DPEC all records and documents relating to Mercari, which Mercari possesses,
including, without limitation, books, records, government filings, Returns,

 
-12-

--------------------------------------------------------------------------------

 

Charter Documents, Corporate Records, Stock Records, consent decrees, orders,
and correspondence, director and stockholder minutes and resolutions, stock
ownership records, financial information and records, electronic files
containing any financial information and records, and other documents used in or
associated with Mercari (“Business Records”).  DPEC agrees to retain all such
records and documents for at least five (5) years after the Closing; provided
that if DPEC wants to dispose of any prior to such time, it will deliver the
same to Selling Stockholders.


ARTICLE VII
CONDITIONS TO THE TRANSACTIONS
 
7.1           Conditions to Obligations of Each Party to Effect the
Transactions.  The respective obligations of each party to this Agreement to
effect the Transactions shall be subject to the satisfaction at or prior to the
Closing Date of the following conditions, any of which may be waived, in
writing, signed by DPEC, Mercari, and the Selling Stockholders:


(a)           No Order.  No Governmental Entity shall have enacted, issued,
promulgated, enforced, or entered any statute, rule, regulation, executive
order, decree, injunction, or other order (whether temporary, preliminary, or
permanent) which is in effect and which has the effect of making the
Transactions illegal or otherwise prohibiting consummation of the Transactions,
substantially on the terms contemplated by this Agreement.  All waiting periods,
if any, under any law in any jurisdiction in which DPEC or Mercari has material
operations relating to the transactions contemplated hereby has expired or
terminated early and all material approvals required to be obtained prior to the
Transactions in connection with the transactions contemplated hereby shall have
been obtained.


(b)           Debt Holder Consents.  The lenders under any credit facilities,
secured loans, mortgages, and other indebtedness of DPEC for borrowed money
shall have consented in writing to the Transactions (if such consent is required
in connection with the Transactions).


(c)           Required Approvals.  This Agreement and the Transactions have been
duly approved and adopted, by the requisite vote, if any, of DPEC’s stockholders
and by the requisite actions of the Board of Directors of DPEC under the laws of
the State of Delaware and DPEC’s Charter Documents, and by the requisite actions
of the Board of Directors of Mercari under the laws of the State of Colorado and
the Mercari Charter Documents.


(d)           14f-1 Information Statement.  At least eleven (11) days prior to
Closing, Mercari shall have filed the 14f-1 Information Statement with the SEC,
and Mercari shall have caused the 14f-1 Information Statement to be mailed to
each of the stockholders of Mercari, and Mercari shall have otherwise complied
with all of the provisions under Rule 14f-1 under the Exchange Act.


(e)           Transaction Form 8-K.  DPEC shall have delivered to Mercari the
Transaction Form 8-K, in a form acceptable to Mercari, which acceptance shall
not be unreasonably withheld.


(f)           Blue Sky Laws.  The issuance and sale of Mercari Common Stock to
be issued and sold under this Agreement shall be exempt from, or has been
qualified under, the Blue Sky Laws of each appropriate jurisdiction to the
satisfaction of Mercari, DPEC, and their respective counsels.


7.2           Additional Conditions to Obligations of DPEC.  The obligations of
DPEC to consummate and effect the Transactions shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by DPEC:


(a)           Representations and Warranties.  The representations and
warranties of Mercari in this Agreement shall be true and correct in all
respects on and as of the date of this Agreement and at and as of the Closing as
though such representations and warranties were made on and as of such time
(except for such representations and warranties that speak specifically as of
the date hereof or as of another date, which shall be true and correct as of
such date), disregarding for the purposes of such determination any “Material
Adverse Effect” or other materiality qualifiers set forth in such
representations and warranties, except for such failures of such representations
and warranties to be so true and correct as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Mercari.

 
-13-

--------------------------------------------------------------------------------

 



(b)           Agreements and Covenants.  Mercari shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the Closing
Date, except to the extent that any failure to perform or comply (other than a
willful failure to perform or comply or failure to perform or comply with an
agreement or covenant reasonably within the control of Mercari) does not, or
will not, constitute a Material Adverse Effect with respect to Mercari.


(c)           Resignations and Resolutions.  Mercari shall have delivered to
DPEC the Resignations and Resolutions, in a form reasonably satisfactory to
DPEC, effective immediately prior to the Closing.  Mercari shall also have
delivered to DPEC evidence satisfactory to DPEC of the appointment of new
directors of Mercari in accordance with Section 6.1 hereof. 


(d)           Consents.  Mercari shall have obtained all consents, waivers, and
approvals required in connection with the consummation of the transactions
contemplated hereby, other than consents, waivers, and approvals the absence of
which, either alone or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect on Mercari.


(e)           Material Adverse Effect.  No Material Adverse Effect with respect
to Mercari shall have occurred since the date of this Agreement.


(f)           SEC Compliance. Immediately prior to Closing, Mercari shall be in
compliance with the reporting requirements under the Exchange Act.


(g)           Business Records.  Immediately prior to the Closing, Mercari shall
have delivered to DPEC the Business Records.


(h)           OTC Quotation.  The Mercari Common Stock at the Closing will be
approved for quotation on the OTC BB and the Pink Sheets.


(i)           Other Deliveries.  At or prior to Closing, Mercari shall have
delivered to DPEC:  (i) copies of resolutions and actions taken by Mercari’s
board of directors in connection with the approval of this Agreement and the
transactions contemplated hereunder, and (ii) such other documents or
certificates as shall reasonably be requested by DPEC and its counsel in order
to consummate the transactions contemplated hereunder.


(j)           Cash Reserve.  Mercari shall have established the Cash Reserve
required by Section 6.6.


(k)           Capital Contribution.  The Selling Stockholders shall have
contributed to the capital of Mercari the principal ($31,000) and accrued
interest under all loans they have made to Mercari.


7.3           Additional Conditions to the Obligations of Mercari.  The
obligation of Mercari to consummate and effect the Transactions shall be subject
to the satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by Mercari:
 
(a)           Representations and Warranties.  The representations and
warranties of DPEC in this Agreement shall be true and correct in all respects
on and as of the date of this Agreement and at and as of the Closing as though
such representations and warranties were made on and as of such time (except for
such representations and warranties that speak specifically as of the date
hereof or as of another date, which shall be true and correct as of such date).
 
(b)           Agreements and Covenants.  DPEC shall have performed or complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it at or prior to the Closing Date
except to the extent that any failure to perform or comply (other than a willful
failure to perform or comply or failure to perform or comply with an agreement
or covenant reasonably within the control of DPEC) does not, or will not,
constitute a Material Adverse Effect on DPEC.

 
-14-

--------------------------------------------------------------------------------

 



(c)           Consents.  DPEC shall have obtained all consents, waivers,
permits, and approvals required in connection with the consummation of the
transactions contemplated hereby, other than consents, waivers, and approvals
the absence of which, either alone or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on DPEC.


(d)           Other Deliveries.  At or prior to Closing, DPEC shall have
delivered to Mercari:  (i) copies of resolutions and actions taken DPEC’s Board
of Directors in connection with the approval of this Agreement and the
transactions contemplated hereunder, and (ii)  such other documents or
certificates as shall reasonably be required by Mercari and its counsel in order
to consummate the transactions contemplated hereunder.


ARTICLE VIII
SURVIVAL; INDEMNIFICATION
 
Except as specifically set forth in Sections 6.6, 6.7, and 10.1, and such other
provisions contained herein which specifically contemplate the performance of
any agreement or covenant by any party hereto after the Closing, all
representations, warranties, agreements, and covenants contained in or made
pursuant to this Agreement by any party hereto or contained in any Schedule
hereto shall survive the Closing for a period of two (2) years.


ARTICLE IX
FEES, AMENDMENT, AND WAIVER
 
9.1           Fees and Expenses.  All fees and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such expenses.  The parties further agree that each party
shall be responsible for any and all costs and expenses incurred by them in
connection with the preparation of the Transaction Form 8-K and the 14f-1
Information Statement.  Notwithstanding the foregoing, and whether or not the
Transactions are consummated, DPEC will pay, or reimburse Mercari if Mercari has
paid, all obligations which DPEC has agreed to pay under this Agreement,
including all fees, costs, and expenses of filing documents relating to the
Transactions with any authority; and all costs and expenses of filing,
reproducing, and mailing the 14f-1 Information Statement.  In addition, at the
expense of DPEC, DPEC will cause its counsel to prepare initial drafts of:  (i)
resolutions implementing the provisions of Section 6.1; and (ii) any 8-K, 14f-1,
and Blue Sky filings for Mercari in connection with the Transactions.  DPEC’s
counsel will prepare the foregoing documents based upon information provided to
it by Mercari and DPEC and will provide the same to Mercari for its review and
revision.  Mercari acknowledges and agrees that DPEC’s counsel will prepare
initial drafts of the documents described above as an accommodation to Mercari,
is not representing them as counsel in any respect in connection with this
transaction, and that all such documents will be reviewed, revised, and approved
by Mercari.
 
9.2           Amendment.  This Agreement may be amended by the parties hereto at
any time by execution of an instrument in writing signed on behalf of each of
the parties hereto.
 
ARTICLE X
POST-CLOSING COVENANTS
 
10.1         Post-Closing Covenants.  DPEC acknowledges that the agreements
contained in this Section 10.1 are an integral part of the transactions
contemplated by this Agreement and that, without these agreements, Mercari and
the Selling Stockholders would not enter into this Agreement.  The parties
hereto acknowledge and agree that the failure by Mercari or DPEC to satisfy,
perform, and comply with the covenants set forth in this Section 10.1
(“Post-Closing Covenants”) following the Closing will have a material adverse
effect on Mercari and the investment of the Selling Stockholders in
Mercari.  Mercari agrees to utilize its commercially reasonable efforts to, and,
after the Closing, DPEC agrees to utilize its commercially reasonable efforts to
cause Mercari to, satisfy the following agreements and covenants:
 
(a)           Remain a Section 12(g) reporting company in compliance with and
current in its reporting requirements under the Exchange Act.


(b)           Cause all of the assets and business or equity interest of DPEC,
the Subsidiaries, and the Affiliate to be transferred to Mercari and, in
connection with such transactions, cause Mercari’s stock to be distributed by

 
-15-

--------------------------------------------------------------------------------

 

 DPEC to DPEC’s stockholders and the holders of equity interests in the
Affiliate (“Reorganization Transaction”).  After consummation of the
Reorganization Transaction, obtain at least $10 million in gross proceeds from a
financing (“Mercari Financing”) for Mercari; provided that the gross proceeds
from any financing obtained by Mercari, DPEC, any Subsidiary, Affiliate or
successor after September 8, 2009 shall be deemed to be part of the gross
proceeds from the Mercari Financing.  If the gross proceeds from the Mercari
Financing exceed $15 million at the time of the last closing of such financing,
Mercari agrees to issue additional shares of Mercari Common Stock to DPEC at a
purchase price of $.001 per share as follows:  (i) 18,164,560 shares of Mercari
Common Stock if the amount of the financing is at least $15 million and less
than $20 million; or (ii) 34,058,550 shares of Mercari Common Stock if the
amount of the financing is $20 million or more.  After consummation of the
Mercari Financing, cause Mercari to seek to register for resale all of the
shares issued in the Mercari Financing and shares of Common Stock issued by
Mercari from and after December 1, 2001 and prior to the date hereof that are
currently outstanding (“Founders Shares”).  Mercari will use its commercially
reasonable efforts to file a registration statement within 60 days after
consummation of the Reorganization Transaction (“Filing Date”) and to have the
registration statement become effective within 180 days after the Filing
Date.  If the SEC requires Mercari to reduce the number of shares included under
such registration statement, any such reduction will first be made from the
shares issued in the Financing.  The obligations of DPEC and Mercari under this
subsection (b) are contingent upon DPEC’s good faith determination after taking
commercially reasonable efforts that the transactions are feasible.  Such
determination shall take into account all relevant material factors, including
without limitation, then current economic, financial and market conditions.


10.2         Indemnification.


(a)           DPEC shall indemnify and hold harmless the Selling Stockholders,
from and against any and all loss, diminution in value, damage, cost, expense
(including court costs and attorneys’ fees and expenses and costs of
investigation), fine, penalty, suit, action, claim, deficiency, liability, or
obligation caused by or arising from (i) any misrepresentation, breach of
warranty, or failure to fulfill any covenant or agreement of DPEC contained
herein, and (ii) any and all claims of third parties made based upon facts
alleged that, if true, would have constituted such a misrepresentation, breach
or failure.
 
(b)           The Selling Stockholders shall, severally and not jointly,
indemnify and hold harmless DPEC and Mercari, from and against any and all loss,
diminution in value, damage, cost, expense (including court costs and attorneys’
fees and expenses and costs of investigation), fine, penalty, suit, action,
claim, deficiency, liability, or obligation caused by or arising from:  (i) any
misrepresentation, breach of warranty or failure to fulfill any covenant or
agreement of the Selling Stockholders contained herein; and (ii) any and all
claims of third parties made based upon facts alleged that, if true, would
constitute such a misrepresentation, breach or failure.
 
(c)           The representations, warranties, covenants, and agreements
contained in this Agreement shall not be affected by any party hereto or by
anyone on behalf of any such party: (i) investigating, verifying, or examining
any matters with respect to Mercari, DPEC, this Agreement or the transactions
contemplated hereby; (ii) having the opportunity to investigate, verify or
examine any matters related to Mercari, DPEC, this Agreement or the transactions
contemplated hereby; or (iii) failing to determine or discover any facts which
were determinable or discoverable by any such party.  All rights contained in
this Section are cumulative and are in addition to all other rights and remedies
which are otherwise available, pursuant to the terms of this Agreement or
applicable law. All indemnification rights shall be deemed to apply in favor of
the indemnified party’s officers, directors, representatives, subsidiaries,
affiliates, successors, and assigns.


ARTICLE XI
GENERAL PROVISIONS
 
11.1         Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):

 
-16-

--------------------------------------------------------------------------------

 



(a)           if to Mercari (prior to Closing), to:
 
Mercari Communications Group, Ltd.
Attn:   John P. Kanouff, Secretary
2525 East Cedar Avenue
Denver, CO  80209


(b)           if to Selling Stockholders:


Kanouff, LLC and
Underwood Family Partners, Ltd.
2525 East Cedar Avenue
Denver, CO  80209


(c)           if to DPEC or Mercari (after Closing):


Diversified Private Equity Corporation
Attn: ______________________
135 Fifth Avenue, 10th Floor
New York, NY 10010
Telephone:     (212) 739-7650
Telecopy:        (212) 655-0140


With a copy to:


Berenbaum Weinshienk PC
Attn: John B.  Wills, Esq.
370 Seventeenth Street, 48th Floor
Denver, CO  80202-5626
Telephone:      303-825-0800
Telecopy:         303-629-7610


11.2         Interpretation. 
 
(a)           When a reference is made in this Agreement to Exhibits or
Schedules, such reference shall be to an Exhibit or Schedule to this Agreement
unless otherwise indicated.  When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement.  Unless
otherwise indicated the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.” The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  When reference is made herein to “the
business of” an entity, such reference shall be deemed to include the business
of all direct and indirect Subsidiaries of such entity.  Reference to the
Subsidiaries of an entity shall be deemed to include all direct and indirect
Subsidiaries of such entity.  When the same term is defined in more than one
Article and is assigned different meanings in different Articles, each such
definition shall be applicable only within the Article in which it is defined.


(b)           For purposes of this Agreement, the term “Material Adverse Effect”
when used in connection with an entity means any change, event, violation,
inaccuracy, circumstance or effect, individually or when aggregated with other
changes, events, violations, inaccuracies, circumstances or effects, that is
materially adverse to the business, assets (including intangible assets),
revenues, financial condition or results of operations of such entity (it being
understood that none of the following alone or in combination shall be deemed,
in and of itself, to constitute a Material Adverse Effect: (a) changes
attributable to the public announcement or pendency of the transactions
contemplated hereby, (b) changes in general national or regional economic
conditions, (c) changes affecting the industry generally in which DPEC or
Mercari operate, or (d) any SEC rulemaking requiring enhanced disclosure of
reverse merger transactions with a public shell.

 
-17-

--------------------------------------------------------------------------------

 


(c)           For purposes of this Agreement, the term “Legal Requirements”
means any federal, state, local, municipal, foreign, or other law, statute,
constitution, principle of common law, resolution, ordinance, code, edict,
decree, rule, regulation, ruling, or requirement issued, enacted, adopted,
promulgated, implemented, or otherwise put into effect by or under the authority
of any Governmental Entity (as defined in Section 3.4(b)), and all requirements
set forth in any DPEC or Mercari Contracts, as applicable.


(d)           For purposes of this Agreement, the term “Subsidiary” shall mean
any Person in which DPEC or Mercari or any subsidiary thereof directly or
indirectly, owns beneficially securities or interests representing 50% or more
of (x) the aggregate equity or profit interests, or (y) the combined voting
power of voting interests ordinarily entitled to vote for management or
otherwise.
 
(e)           For purposes of this Agreement, the term “Person” shall mean any
individual, corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm, or other enterprise, association, organization, entity, or
Governmental Entity.
 
(f)           For purposes of this Agreement, all monetary amounts set forth
herein are referenced in United States dollars, unless otherwise noted.


11.3         Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.  Signatures by facsimile or in
electronic form shall be treated the same as if such signatures were original
signatures of the parties.


11.4         Entire Agreement; Third Party Beneficiaries.  This Agreement and
the documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Schedules hereto
(a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, it being understood that upon consummation of the Closing as described
in Article II, the letter of intent between Mercari and DPEC dated November 24,
2008, as subsequently amended and extended, is hereby terminated in its entirety
and shall be of no further force and effect, and (b) are not intended to confer
upon any other person any rights or remedies hereunder (except as specifically
provided in this Agreement).
 
11.5         Severability.  In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void, or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business, and other purposes of such void or unenforceable provision.
 
11.6         Other Remedies; Specific Performance.  Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy.  The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.
 
11.7         Governing Law.  Except for matters that are required to be governed
by the provisions of the Delaware General Corporation Law, this Agreement shall
be governed by and construed in accordance with the laws of the State of
Colorado, USA, regardless of the laws that might otherwise govern under
applicable principles of conflicts of law thereof. 
 

 
-18-

--------------------------------------------------------------------------------

 


11.8         Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding,
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.


11.9         Assignment.  No party may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other parties.  Subject to the first sentence of this
Section 11.9, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
11.10       Arbitration.  Any disputes or claims arising under or in connection
with this Agreement or the transactions contemplated hereunder shall be resolved
by binding arbitration.  Notice of a demand to arbitrate a dispute by a party
shall be given in writing to the other parties at their last known
address.  Arbitration shall be commenced by the filing by a party of an
arbitration demand with the American Arbitration Association (“AAA”).  The
arbitration and resolution of the dispute shall be resolved by a single
arbitrator appointed by the AAA pursuant to AAA rules.  The arbitration shall in
all respects be governed and conducted by applicable AAA rules, and any award
and/or decision shall be conclusive and binding on the parties.  The arbitration
shall be conducted in Denver, Colorado.  The arbitrator shall supply a written
opinion supporting any award, and judgment may be entered on the award in any
court of competent jurisdiction.  Each party shall pay its own fees and expenses
for the arbitration, except that any costs and charges imposed by the AAA and
any fees of the arbitrator for his services shall be assessed against the losing
parties by the arbitrator. In the event that preliminary or permanent injunctive
relief is necessary or desirable in order to prevent a party from acting
contrary to this Agreement or to prevent irreparable harm prior to a
confirmation of an arbitration award, then a party is authorized and entitled to
commence a lawsuit solely to obtain equitable relief against the other parties
pending the completion of the arbitration in a court having jurisdiction over
the parties.  All rights and remedies of the parties shall be cumulative and in
addition to any other rights and remedies obtainable from arbitration.
 

 
 
-19-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 

       
MERCARI COMMUNICATIONS GROUP, LTD.
             
By:  
/s/ L. Michael Underwood
 
L. Michael Underwood, President
   

 

       
DIVERSIFIED PRIVATE EQUITY CORPORATION
             
By:  
/s/ Scott L. Mathis
 
Scott L. Mathis, President



The undersigned agree to the provisions of Sections 1.2, the Accounts Payable,
Cash Reserve, and Adjusted Accounts Payable provisions of Section 6.6, 7.1(f),
7.2(k), and 10.2 and Articles II, V, VIII, X, and XI of the foregoing Stock
Purchase Agreement.



       
KANOUFF, LLC.
             
By:  
/s/ John P. Kanouff
 
John P. Kanouff, Manager




       
UNDERWOOD FAMILY PARTNERS, LTD.
             
By:  
/s/ L. Michael Underwood
 
L. Michael Underwood, General Partner




 
-20-

--------------------------------------------------------------------------------

 

INDEX OF EXHIBITS AND SCHEDULES




Schedules


DPEC Schedules
Mercari Schedules
Selling Stockholders Schedules-None


 
 

 

 
-21-

--------------------------------------------------------------------------------

 

MERCARI SCHEDULES




Schedule 4.3
None


Schedule 4.6
None


Schedule 4.9
None, except as disclosed on Schedule 4.19


Schedule 4.10
None


Schedule 4.11
None


Schedule 4.15
None


Schedule 4.16
None


Schedule 4.19
None, except that the Selling Stockholders loaned Mercari $11,000, on May 19,
2008; $10,000 on November 18, 2008; $6,000 on May 29, 2009; and $4,000 on
October 13, 2009.  These loans are represented by demand promissory notes and
bear interest at 5% per annum.


Schedule 4.21
None, except Mercari is incorporated under the laws of the State of
Colorado.  Mercari is required to file an annual report with the Colorado
Secretary of State each year on or before October 31.  Mercari filed its most
recent annual report with the Colorado Secretary of State on September 1, 2009.


Schedule 4.22
None, except as disclosed on Schedule 4.19.

 
-22-

--------------------------------------------------------------------------------

 

DPEC SCHEDULES




Schedule 3.2
Subsidiaries:
InvestBio, Inc., a Delaware corporation and
 
DPEC Capital, Inc., a Delaware corporation.
 
Incorporated 6/22/01
 
Incorporated 2/9/01
 
All capital stock held by DPEC
 
All capital stock held by DPEC





Schedule 3.5
Litigation:  See “Legal Proceedings” section of 14f-1 Information Statement.

 
 
-23-